

Exhibit 10.1


CONFIDENTIAL WAIVER AND RELEASE AGREEMENT


This Confidential Waiver and Release Agreement (“Confidential Waiver and
Release”) is entered into by and between Kenneth Todd Evans (“Associate”) and
Aaron’s, Inc. (the “Company”). The term “Party” or “Parties” as used herein
shall refer to Associate, the Company or both, as may be appropriate. This
Confidential Waiver and Release is entered into in accordance with the terms of
the Executive Severance Pay Plan effective February 1, 2014 (“Executive
Severance Plan”).
1.Last Day of Employment. Associate's last day of employment with the Company is
March 7, 2014 (“Termination Date”). As of Associate’s Termination Date,
Associate is relieved of all further duties and responsibilities and is no
longer authorized to transact business or incur any expenses, obligations, or
liabilities on behalf of Employer.
2.    Consideration/Severance Pay Benefits. In consideration for signing this
Confidential Waiver and Release on or after Associate’s last day of employment
and complying with its terms, and provided Associate does not subsequently
revoke this Confidential Waiver and Release within the allotted time, the
Company agrees to the following, in accordance with the Executive Severance
Plan:
a.    Salary Continuation Benefits. The Company shall continue to pay Associate
his Annual Base Salary in the gross amount of $300,000.00, less applicable
deductions for federal, state and local withholding and other taxes, for a
period of 12 months following his Termination Date. These salary continuation
benefits shall be paid in accordance with the Company’s standard payroll
schedule for the payment of base salary to executives, in substantially equal
installments over a period of 12 months. Payment will begin on the sixtieth
(60th) day following Associate’s termination of employment, with a lump sum
catch-up payment made at that time in an amount equal to the aggregate amount of
payments that would have been paid through such date had payments commenced on
Associate’s Termination Date.
b.    COBRA. The Company will pay Associate a lump sum payment in the gross
amount of $10,967.76 which is equal to the monthly COBRA Charge, multiplied by
12 (the number of months during which the Associate is provided salary
continuation payments). The lump sum payment for the COBRA premiums will be paid
to Associate on the sixtieth (60th) day following Associate’s Termination Date.
c.    Outstanding Stock Options.     Associate shall be entitled to exercise
3,750 stock options that were vested and exercisable as of February 23, 2014,
grant ID # 3076, provided that Associate exercises such options within 30 days
of the date of execution of this Confidential Waiver and Release. Any such
options not exercised by that date shall terminate. All other options and
Restricted Stock Units (“RSUs”) awarded to Associate shall terminate and expire
effective as of the Termination Date.



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 2









If Associate is rehired by the Company or an affiliate of the Company while
receiving benefits pursuant to this Confidential Waiver and Release, any
remaining, unpaid Severance Pay Benefits shall be forfeited upon rehire, and no
additional benefits shall be paid.
3.    No Consideration Absent Execution of this Agreement. Associate understands
and agrees that Associate would not receive the consideration specified in
Section 2 above, except for Associate’s execution of this Confidential Waiver
and Release and the fulfillment of the promises contained herein.


4.    General Waiver and Release of Claims.
a.    Associate, on behalf of Associate, Associate’s heirs, executors,
administrators, representatives, successors and assigns knowingly and
voluntarily releases and forever discharges the Company, including its
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former Associates, attorneys, officers,
directors, board members and agents thereof, both individually and in their
business capacities, and their Associate benefit plans and programs and their
administrators and fiduciaries (collectively, the “Released Parties”), to the
full extent permitted by law, of and from any and all claims, known and unknown,
asserted and unasserted, which Associate has or may have against the Released
Parties as of the date of execution of this Confidential Waiver and Release
including, but not limited to, any alleged violation of:
Title VII of the Civil Rights Act of 1964;


The Civil Rights Act of 1991;


Sections 1981 through 1988 of Title 42 of the United States Code, as amended;


The Associate Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);


The Immigration Reform and Control Act;


The Americans with Disabilities Act of 1990 and the Americans with Disabilities
Amendments Act of 2008;


The Age Discrimination in Employment Act of 1967 (“ADEA”);


The Workers Adjustment and Retraining Notification Act;


The Occupational Safety and Health Act;


The Sarbanes-Oxley Act of 2002;



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 3











The Dodd-Frank Wall Street Reform and Consumer Protection Act;


The Federal Company Whistleblower Protection Act, 12 USC § 1790b;


The Fair Credit Reporting Act;


The Family and Medical Leave Act;


The Equal Pay Act;


The Genetic Information Non-Discrimination Act;


Any state or local employment laws or regulations;


Any state or local anti-discrimination or civil rights statutes;


Any state or local anti-retaliation or whistleblower statutes;


Any state or local wage payment or wage and hour laws;


Any other federal, state or local civil or human rights laws or any other
federal, state or local laws, regulations or ordinances;


Any public policy, contract, tort or common law claims; or


Any basis for recovering costs, fees or other expenses including attorneys’ fees
incurred in these matters.


b.    Notwithstanding the foregoing, the Parties agree that this general waiver
and release does not apply to any claims Associate may have for worker’s
compensation benefits, unemployment insurance or indemnification as provided by
state law as well as any other claims that cannot lawfully be released. The
Company does not make any representation as to Associate’s eligibility for such
benefits.
c.    Notwithstanding the foregoing, the Parties agree that this general waiver
and release does not apply to any benefits to which Associate may be entitled
under the Company’s short and long term disability plans. Associate’s
eligibility for such benefits are determined by the terms of such plans and the
Company does not make any representation as to Associate’s eligibility for such
benefits.







--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 4









5.    Acknowledgements and Affirmations.
a.    Associate affirms that Associate has not filed or caused to be filed and
is not a party to any claim, complaint or action against any of the Released
Parties in any forum or form, except Associate’s claim for workers’ compensation
benefits.
b.    Associate also affirms that Associate has been paid or has received all
compensation, wages, bonuses, commissions and benefits to which Associate may be
entitled and that no other compensation, wages, bonuses, commissions or benefits
are due to Associate, except as specifically otherwise provided in this
Agreement.
c.    Associate further affirms that Associate has no known workplace injuries
or occupational diseases.
d.    Associate also affirms that Associate has not been retaliated against for
reporting any allegations of wrongdoing by the Company or any of its officers,
directors or Associates including, but not limited to, allegations of fraud.
e.    Associate further affirms that all of the Company’s decisions regarding
Associate’s pay and benefits through the date of Associate’s execution of this
Confidential Waiver and Release were not discriminatory based on age,
disability, race, color, sex, religion, national origin, or any other
classification protected by law.
f.    The Parties acknowledge that this Confidential Waiver and Release does not
limit either Party’s right, where applicable, to file or participate in any
investigative proceeding of any federal, state or local government agency. To
the extent permitted by law, Associate agrees that if such an administrative
charge is made, Associate shall not be entitled to recover any individual
monetary relief or other individual remedies.
6.    Confidentiality.
a.    Associate agrees that he will not publicize or disclose or cause or
knowingly permit or authorize the publicizing or disclosure of the fact of this
Confidential Waiver and Release, the contents of this Confidential Waiver and
Release or of any negotiations leading up to it (hereafter collectively referred
to as “Confidential Information”) to any person, firm, organization or entity of
any and every type, public or private, for any reason, at any time, without the
prior written consent of the Company unless otherwise compelled by operation of
law. The Parties acknowledge their intention that the provisions of this Section
create no liability for disclosures made: (i) by persons from public information
released prior to Associate’s execution of this Confidential Waiver and Release;
(ii) to enforce the terms of this Confidential Waiver and Release; or (iii) as
otherwise compelled by operation of law.
b.    The foregoing notwithstanding, Associate acknowledges that the
confidentiality provisions of this Section constitute a material inducement to
the Company to enter into this Confidential Waiver and Release and represent
that Associate



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 5









has not directly or indirectly disclosed any Confidential Information to any
third party prior to Associate’s execution of this Confidential Waiver and
Release.
c.    Associate is permitted to disclose the Confidential Information to
Associate’s attorneys, accountants and health care providers. However, each such
person to whom Associate discloses Confidential Information shall first agree to
be bound to the confidentiality provisions hereof and any disclosure of
Confidential Information by any such person so informed shall constitute a
breach by Associate of Paragraph 6(a) above. Associate also is permitted to
disclose the amount of consideration set forth in Section 2 above, as required
by law, to governmental taxing authorities. In response to inquiries from third
parties which would require the disclosure of Confidential Information,
Associate only will state that Associate cannot talk about it.
d.    It is agreed that in the event of a breach of the provisions of this
Section 6 by Associate, it would be impractical or extremely difficult to fix
actual damages to the Company. Therefore, Associate agrees that in the event of
such a breach, Associate shall pay to the Company, as liquidated damages, and
not as penalty, the sum of 25% of the amount paid in Section 2, per breach which
represents reasonable compensation to the Company for the loss incurred because
of such a breach.
7.    Return of Company Property/Information; Pre-Existing Agreements and
Restrictive Covenants.
a.    Within seven (7) calendar days of Associate’s last day of employment,
Associate will return all Company documents and other property currently in
Associate’s possession including, but without limitation, any and all work,
notes, reports, files, memoranda, records, cardkey passes, door and file keys,
safe combinations, computers, computer access codes, cellular or smart phones,
electronic media, instructional or personnel manuals, and other physical or
personal property that Associate received or prepared or helped to prepare in
connection with Associate’s employment with the Company (collectively, “Company
Property”). Associate will not retain copies of any business, proprietary or
confidential information in any form, including electronic.
b.    Associate acknowledges and agrees that in the course of Associate’s
employment with the Company, Associate has acquired: (i) confidential
information including without limitation information received by the Company
from third parties, under confidential conditions; (ii) other technical,
product, business, financial or customer information from the Company, the use
or disclosure of which reasonably might be construed to be contrary to the
interest of the Company; or (iii) any other proprietary information or data,
including but not limited to customer lists, which Associate may have acquired
during Associate’s employment (collectively, “Company Information”). Associate
understands and agrees that such Company Information was disclosed to Associate
in confidence and for use only by the Company. Associate understands and agrees
that Associate: (i) will keep such Company Information confidential at all
times, (ii) will not disclose or communicate Company Information to any third
party, and (iii) will not make use of Company Information on Associate’s own
behalf, or on behalf of any third



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 6









party. These restrictions on use of Company Information will last for trade
secrets as long as such information remains protected and for confidential
information which is not trade secrets, for two (2) years from Associate’s last
day of employment or for as long as such information is protected from by law.
Associate agrees that any unauthorized disclosure to third parties of Company
Information or other violation, or threatened violation, of this Confidential
Waiver and Release would cause irreparable damage to the confidential or trade
secret status of Company Information and to the Company, and that, therefore,
the Company shall be entitled to an injunction prohibiting Associate from any
such disclosure, attempted disclosure, violation or threatened violation.
c.    The Parties acknowledge and agree that the terms and conditions set forth
in any prior agreement entered into by Associate and the Company regarding
proprietary and confidential information shall in no way be altered, modified,
enhanced, diminished or amended by this Confidential Waiver and Release, except
to the extent that the definition of “Competitive Services” in section 9(b)(i)
of this Confidential Waiver and Release shall apply to all such prior agreements
and shall supersede and replace any prior definition set forth therein. In
addition, except in regards to the definition of Competitive Services, to the
extent that any protections of such prior agreement(s) are lesser than those in
Section 7b, 8, and 9 herein, then the terms of this Confidential Waiver and
Release shall control. The agreement(s) and all restrictive covenants contained
therein and/or referenced these Sections shall survive the termination of this
Confidential Waiver and Release or other arrangements contained in this
Confidential Waiver and Release.
d.    Associate also affirms that Associate is in possession of all of
Associate’s property that Associate had at the Company’s premises and that the
Company is not in possession of any of Associate’s property.
8.    Non-Disparagement. The Parties agree that they shall not, for a period of
one (1) year following the execution of this Agreement, directly or indirectly,
for themselves or on behalf of, or in conjunction with, any other person,
company, partnership, corporation, business entity or otherwise make any
statements that are disparaging or slanderous, to Associate or to Employer, its
products, services or associates, including management personnel and board
members, including making anonymous electronic postings or use of social media,
except as necessary in any legal proceedings or as might be required by law. For
purposes of this paragraph a “disparaging” statement is one that is negative to
Employer, its products, services, officers or associates, or negative to
Associate.
9.    Restrictive Covenants
a.    Acknowledgments.
(i)    Access to Confidential Information: Associate acknowledges and agrees
that Associate has been provided and entrusted with Confidential Information (as
that term is defined below) during Associate’s employment with the Company,
including highly confidential information that is subject to extensive measures
to maintain its secrecy within the Company, is not known in the trade or
disclosed to the public, and would materially harm



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 7









the Company’s legitimate business interests if it was disclosed or used in
violation of this Agreement.
(ii)    Valuable Customer, Franchisee and Associate Relationships: Associate
acknowledges and agrees that the Company’s relationships and goodwill with its
current and prospective customers and franchisees and its Associates are
critical to the Company’s long-term success.
(iii)    Potential Unfair Competition: Associate acknowledges and agrees that as
a result of Associate’s employment with the Company, knowledge of and access to
Confidential Information, and relationships with the Company’s customers,
franchisees and Associates, Associate would have an unfair competitive advantage
if Associate were to engage in activities in violation of the covenants set
forth in this Agreement. Associate further acknowledges and agrees that such
covenants are reasonable and necessary to protect the Company’s legitimate
business interests.
(iv)    No Undue Hardship: Associate acknowledges and agrees that Associate
possesses marketable skills and abilities that will enable Associate to find
suitable employment without violating the covenants set forth in this Agreement.
b.    Definitions. The following capitalized terms used in this Confidential
Waiver and Release shall have the meanings assigned to them below, which
definitions shall apply to both the singular and the plural forms of such terms:
(i)    “Competitive Services” means (1) renting, leasing and/or selling new or
reconditioned residential furniture, consumer electronics, computers (including
hardware, software and accessories), appliances, household goods and home
furnishings; provided, however, that for the purposes of this Confidential
Waiver and Release “Competitive Services” shall not include selling new goods or
merchandise by Associate or on behalf of or as an employee of any entity or
individual that has no involvement in rental, leasing, rent-to-own, or similar
activity related to such goods or merchandise either on its own, through a
subsidiary or affiliated entity or person, or in partnership with any other
entity or person; (2) designing, manufacturing and/or reconditioning of
residential furniture of a type especially suited to the leasing, rental and
sales business; and (3) providing any other activities, products, or services of
the type conducted, authorized, offered, or provided by the Company as of
Associate’s Termination Date, or during the one (1) year period immediately
prior to Associate’s Termination Date.
(ii)    “Competitor” means any Person other than the Company engaged, in whole
or in part, in Competitive Services, including, but not by way of limitation,
the following entities which Associate acknowledges and agrees directly compete
with the Company: Rent-A-Center, Inc. (including, but not limited to,
Colortyme); Easyhome, Inc.; Premier Rental-Purchase, Inc.; Discover Rentals; New
Avenues, LLC; and Bi-Rite Co., d/b/a Buddy’s Home Furnishings, or any other
parent, owner, or affiliated corporate entity or person with any of the listed
Companies or trade names above.



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 8









(iii)    “Confidential Information” means any and all data and information
relating to the Company, its activities, business, or clients that (1) is
disclosed to Associate or of which Associate becomes aware as a consequence of
Associate’s employment with the Company; (2) has value to the Company; and (3)
is not generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by O.C.G.A. §
10-1-761); financial plans and data; management planning information; business
plans; operational methods; market studies; marketing plans or strategies; rate
and pricing information; product development techniques or plans, including, but
not limited to, information on the development, maintenance and use of unique
techniques, concepts and knowledge with respect to renting, leasing, and selling
practices; and information relating to the machinery, equipment, and processes
by which Aaron’s manufactures products for its business; customer lists;
customer files, data and financial information; details of customer contracts;
current and anticipated customer requirements; information dealing with the
nature of customers’ accounts, including the dates on which agreements between
Aaron’s and such customers will end and be subject to renewal; identifying and
other information pertaining to business referral sources; past, current and
planned research and development; computer aided systems, software, strategies
and programs; business acquisition plans; management organization and related
information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, Associates
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. In addition to data and information
relating to the Company, “Confidential Information” also includes any and all
data and information relating to or concerning a third party that otherwise
meets the definition set forth above, that was provided or made available to the
Company by such third party, and that the Company has a duty or obligation to
keep confidential. This definition shall not limit any definition of
“confidential information” or any equivalent term under state or federal law.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company.
(iv)    “Material Contact” means contact between Associate and a customer or
potential customer of the Company, or between Associate and a franchisee or
potential franchisee of the Company, (1) with whom Associate has or had dealings
on behalf of the Company; (2) whose dealings with the Company are or were
coordinated or supervised by Associate; (3) about whom Associate obtains
Confidential Information in the ordinary course of business as a result of
Associate’s employment with the Company; or (4) who receives products or
services of the Company, the sale or provision of which results or resulted in
compensation, commissions, or earnings for Associate within the one (1) year
prior to Associate’s Termination Date.
(v)    “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 9









(vi)    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, Associate, agent, representative or consultant.
(vii)    “Protected Customer” means any Person to whom the Company has sold its
products or services or actively solicited to sell its products or services, and
with whom Associate has had Material Contact on behalf of the Company during
Associate’s employment with the Company.
(viii)    “Protected Franchisee” means any Person who is a franchisee of the
Company, and with whom Associate has had Material Contact on behalf of the
Company during Associate’s employment with the Company.
(ix)    “Protected Work” means any and all ideas, inventions, formulas, source
codes, object codes, techniques, processes, concepts, systems, programs,
software, software integration techniques, hardware systems, schematics, flow
charts, computer data bases, client lists, trademarks, service marks, brand
names, trade names, compilations, documents, data, notes, designs, drawings,
technical data and/or training materials, including improvements thereto or
derivatives therefrom, whether or not patentable, and whether or not subject to
copyright or trademark or trade secret protection, conceived, developed or
produced by Associate, or by others working with Associate or under Associate’s
direction, during the period of Associate’s employment, or conceived, produced
or used or intended for use by or on behalf of the Company or its customers.
(x)    “Restricted Period” means any time during Associate’s employment with the
Company, as well as one (1) year from Associate’s Termination Date.
(xi)    “Restricted Territory” means the geographic area within fifty (50) miles
of any location where Company or a franchisee of Company provides Competitive
Services and where Associate worked on behalf of the Company, or for which
Associate had responsibility as a manager of the Company, during the one (1)
year period preceding the Termination Date (as defined herein).
(xii)    “Restrictive Covenants” means the restrictive covenants contained in
Sections b through f hereof.
(xiii)    “Termination” means the termination of Associate’s employment with the
Company, for any reason, whether with or without cause, upon the initiative of
either party.
(xiv)    “Termination Date” means the date of Associate’s Termination.
c.    Restriction on Disclosure and Use of Confidential Information. Associate
agrees that Associate shall not, directly or indirectly, use Confidential
Information on Associate’s own behalf or on behalf of any Person other than
Company, or reveal, divulge, or disclose any Confidential Information to any
Person not expressly authorized by the Company to receive Confidential
Information. This obligation shall remain



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 10









in effect for as long as the information or materials in question retain their
status as Confidential Information set forth in Section 7 above. Associate
further agrees that Associate shall fully cooperate with the Company in
maintaining the Confidential Information to the extent permitted by law. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Associate’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices. Anything herein to the contrary notwithstanding, Associate
shall not be restricted from disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law,
Associate shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Associate.
d.    Non-Competition. Associate agrees that, during the Restricted Period,
Associate will not, without prior written consent of the Company’s Chief
Executive Officer, directly or indirectly (i) carry on or engage in any of the
Competitive Services which Associate engaged in as an Associate of the Company
within the Restricted Territory on Associate’s own behalf or on behalf of any
Competitor, or (ii) own, manage, operate, join, control or participate in the
ownership, management, operation or control, of any business, whether in
corporate, proprietorship or partnership form or otherwise which business is a
Competitor engaged in the provision of Competitive Services within the
Restricted Territory.
e.    Non-Solicitation of Protected Customers. Associate agrees that, during the
Restricted Period, Associate shall not, without the prior written consent of the
Company’s Chief Executive Officer, directly or indirectly, on Associate’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away, or attempt to solicit, divert, or take away a Protected Customer for the
purpose of engaging in, providing, or selling Competitive Services.
f.    Non-Recruitment of Associates. Associate agrees that, during the
Restricted Period, Associate shall not, directly or indirectly, whether on
Associate’s own behalf or as a Principal or Representative of any Person,
solicit or induce, or attempt to solicit or induce, any Associate of the Company
to terminate Associate’s employment relationship with the Company or to enter
into employment with the Associate or any other Person.
g.    Non-Recruitment of Protected Franchisees. Associate agrees that, during
the Restricted Period, Associate shall not, directly or indirectly, whether on
Associate’s own behalf or as a Principal or Representative of any Person,
solicit or induce, or attempt to solicit or induce, any Protected Franchisee of
the Company to terminate its relationship with the Company or to provide
Competitive Services on behalf of a Competitor.
h.    Rights and Remedies Upon Breach: The parties specifically acknowledge and
agree that the remedy at law for any breach of the Restrictive Covenants will be
inadequate, and that in the event Associate breaches, or threatens to breach,
any of the Restrictive Covenants, the Company shall have the right and remedy,
without the



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 11









necessity of proving actual damage or posting any bond, to enjoin, preliminarily
and permanently, Associate from violating or threatening to violate the
Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company and that money damages would not provide an adequate remedy to
the Company. Associate understands and agrees that if Associate violates any of
the obligations set forth in the Restrictive Covenants, the period of
restriction applicable to each obligation violated shall cease to run during the
pendency of any litigation over such violation, provided that such litigation
was initiated during the period of restriction. Such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company at law or in equity. Associate understands and agrees that the
Company will be entitled, in addition to any other remedy, to recover from
Associate its reasonable costs and attorneys’ fees incurred in enforcing such
covenants.
i.    Severability and Modification of Covenants: Associate acknowledges and
agrees that each of the Restrictive Covenants is reasonable and valid in time
and scope and in all other respects. The parties agree that it is their
intention that the Restrictive Covenants be enforced in accordance with their
terms to the maximum extent permitted by law. Each of the Restrictive Covenants
shall be considered and construed as a separate and independent covenant. Should
any part or provision of any of the Restrictive Covenants be held invalid, void,
or unenforceable, such invalidity, voidness, or unenforceability shall not
render invalid, void, or unenforceable any other part or provision of this
Agreement or such Restrictive Covenant. If any portion of any of the Restrictive
Covenants is found to be invalid or unenforceable because its duration,
geographic territory, scope of activities, or information covered is considered
to be unreasonable in scope, the invalid or unenforceable term shall be
redefined, or a new enforceable term provided, such that the intent of the
Company and Associate in agreeing to the provisions of this Agreement will not
be impaired and the provision in question shall be enforced to the fullest
extent permitted by law.
10.    Nonadmission of Wrongdoing. The Parties agree that neither this
Confidential Waiver and Release nor the furnishing of the consideration for this
Confidential Waiver and Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of wrongdoing or evidence of any
liability or unlawful conduct of any kind.
11.    Job References. Associate shall direct all individuals inquiring about
Associate’s employment with the Company to the “Work Number” at 1-800-367-5690,
which will follow the Company’s policy by responding with only Associate’s last
position and dates of employment. The Company’s Code for the Work Number is
70106.
12.
Consideration and Revocation Periods - Notice.

a.    Associate acknowledges that Associate has been advised to consult with an
attorney of Associate’s own choosing before signing this Confidential Waiver and
Release, in which Associate waives important rights, including those under the
Age Discrimination in Employment Act.



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 12









b.    By executing this Confidential Waiver and Release, Associate also
acknowledges that Associate has been afforded 21 calendar days to consider the
meaning and effect of this Confidential Waiver and Release and to discuss the
contents and meaning of this Confidential Waiver and Release, as well as the
alternatives to signing this Confidential Waiver and Release, with an attorney
of Associate’s choosing. Associate agrees that the 21-day consideration period
began on the date this Confidential Waiver and Release first was delivered to
Associate and that if the Company changes any of the terms of the offer
contained in this Confidential Waiver and Release (whether the changes are
material or not), the 21-day consideration period shall not be restarted but
shall continue without interruption. If the last day of the consideration period
falls on a day when the Company’s offices are closed, the consideration period
will end the on the next business day.
c.    Associate understands that the releases contained in this Confidential
Waiver and Release do not extend to any rights or claims that Associate has
under the Age Discrimination in Employment Act that first arise after execution
of this Confidential Waiver and Release.
d.    If Associate signs this Confidential Waiver and Release before the 21-day
consideration period expires, the 7-day revocation period (described in Section
12(d) below) immediately shall begin. If Associate signs this Confidential
Waiver and Release before the 21-day consideration period expires, Associate
agrees that Associate knowingly and voluntarily has accepted the shortening of
the 21-day consideration period and that the Company has not promised Associate
anything or made any representations that are not contained in this Confidential
Waiver and Release. In addition, if Associate signs this Confidential Waiver and
Release before the 21-day consideration period expires, Associate acknowledges
and affirms that the Company has not threatened to withdraw or alter the offer
contained in this Confidential Waiver and Release prior to the expiration of the
21-day consideration period.
e.    Associate may revoke this Confidential Waiver and Release for a period of
seven (7) calendar days following the date Associate executes this Confidential
Waiver and Release. Any revocation during this period must be submitted in
writing and state, “I hereby revoke my acceptance of our Confidential Waiver and
Release and General Release of All Claims.” The revocation must be directed to
Chad Strickland, VP Associate Resources, 309 East Paces Ferry Road, Atlanta,
Georgia 30305 and received within seven (7) calendar days after Associate’s
execution of this Confidential Waiver and Release. If the last day of the
revocation period falls on a day when the Company’s offices are closed, the
revocation period will end on the next business day. The foregoing
notwithstanding, this Confidential Waiver and Release shall not become effective
and enforceable until the seven-day revocation period has expired.
13.    Liens and Attorneys’ Fees/Indemnification.
a.    Associate acknowledges that Associate solely is responsible for any liens
made in connection with any services performed on Associate’s behalf by any
attorney, consultant, health care providers or other third parties.



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 13









b.    Associate further acknowledges and agrees that Associate will indemnify
the Released Parties for any and all costs any of them incur as a result of any
claims made by any attorneys, consultants, health care providers or other third
parties to recover monies from the amounts payable to Associate under this
Confidential Waiver and Release.
14.    Governing Law, Choice of Forum and Interpretation. This Confidential
Waiver and Release shall be governed and conformed in accordance with the laws
of the State of Georgia, however, that parole evidence shall not be admissible
to alter, vary or supplement the term of this Confidential Waiver and Release.
In the event of a breach of any provision of this Confidential Waiver and
Release, either Party may institute an action specifically to enforce any term
or terms of this Confidential Waiver and Release or seek damages for breach
exclusively in the state or federal court within Georgia. Should any provision
of this Confidential Waiver and Release be declared illegal or unenforceable by
a court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision immediately shall become
null and void, leaving the remainder of this Confidential Waiver and Release in
full force and effect.
15.    Rights and Remedies Upon Breach. In addition to any other remedies
identified or otherwise referenced in the Waiver and Release Agreement,
Associate acknowledges and agrees that in accordance with the terms of the
Executive Severance Plan, if Associate violates any of the provisions in the
Waiver and Release Agreement, Associate shall immediately forfeit his right to
receive any Severance Pay Benefits, the Company shall have no further obligation
to make any payment of Severance Pay Benefits to Associate, and Associate shall
be obligated to repay any Severance Pay Benefits already paid pursuant to the
Plan.
16.    Amendment. This Confidential Waiver and Release may not be modified,
altered or changed except in writing and signed by both Parties wherein specific
reference is made to this Confidential Waiver and Release.
17.    Miscellaneous.
a.    This Confidential Waiver and Release may be signed in counterparts, both
of which shall be deemed an original, but both of which, taken together shall
constitute the same instrument. A signature made on a faxed or electronically
mailed copy of the Confidential Waiver and Release or a signature transmitted by
facsimile or electronic mail shall have the same effect as the original
signature.
b.    The section headings used in this Confidential Waiver and Release are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify or otherwise be used in the interpretation of any of the
provisions hereof.
c.    This Confidential Waiver and Release was the result of negotiations
between the Parties and was prepared in accordance with the Executive Severance
Pay Plan. In the event of vagueness, ambiguity or uncertainty, this Confidential
Waiver and Release shall not be construed against the Party preparing it, but
shall be construed as if both Parties prepared it jointly.



--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 14









d.    If Associate or the Company fails to enforce this Confidential Waiver and
Release or to insist on performance of any term, that failure does not mean a
waiver of that term or of the Confidential Waiver and Release. The Confidential
Waiver and Release remains in full force and effect anyway.
e.    The amount of the Consideration set forth in Paragraph 2 payable to
Associate that are exempt from Section 409A of the Internal Revenue Code of 1986
may be reduced, in the sole discretion of the Company, by any outstanding debt
of Associate to the Company arising out of the employment relationship between
Associate and the Company.
f.    To the extent Associate has any vested and/or unvested stock options,
Associate’s unvested stock options will be forfeited upon separation of
employment. Associate’s stock options which have vested may be exercised in
accordance with the applicable Stock Option and Incentive Award Plan Award
Agreements.
18.    Entire Agreement. This Confidential Waiver and Release sets forth the
entire agreement between the Parties hereto, and fully supersedes any prior
agreements or understandings between the Parties hereto, except those
specifically identified in Paragraph 7(c), which are incorporated herein by
reference. Associate acknowledges that Associate has not relied on any
representations, promises or agreements of any kind made to Associate in
connection with Associate’s decision to accept this Confidential Waiver and
Release, except for those set forth in this Confidential Waiver and Release.


HAVING ELECTED TO EXECUTE THIS CONFIDENTIAL WAIVER AND RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION 2 ABOVE,
ASSOCIATE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
CONFIDENTIAL WAIVER AND RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL
CLAIMS ASSOCIATE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES AS OF THE
EXECUTION OF THIS CONFIDENTIAL WAIVER AND RELEASE.









--------------------------------------------------------------------------------

CONFIDENTIAL WAIVER AND RELEASE AGREEMENT
Page 15















IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Confidential Waiver and Release as of the date set forth below:


Executed 4/2/2014
/s/ Kenneth T. Evans
 
Kenneth Todd Evans
 
Associate
 
 



    


AARON’S, INC.


Executed 4/14/2014
/s/ D. C. Strickland
 
David Chad Strickland
 
Vice President,
 
Associate Resources








